Citation Nr: 1820607	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-32 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial evaluation for service-connected limitation of extension of the left knee and leg in excess of 10 percent prior to April 23, 2012 and in excess of 30 percent from April 23, 2012, to November 9, 2015.

3.  Entitlement to an initial compensable evaluation for service-connected limitation of flexion of the left knee and leg prior to September 7, 2010 and in excess of 10 percent from September 7, 2010, to November 9, 2015.

4.  Entitlement to an initial rating in excess of 30 percent for service-connected total knee replacement, left knee, from January 1, 2017.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969 and from March 1973 to January 1975.  Among other medals, the Veteran is in receipt of the Purple Heart Medal, the Combat Action Ribbon, and the Bronze Star with combat "V." 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at a videoconference in September 2015.  A transcript of that hearing has been associated with the electronic claims file.

In a February 2016 rating decision, the RO recharacterized the service-connected left knee disability as a total left knee replacement.  The RO assigned a 100 percent total rating, effective November 9, 2015.  A 30 percent rating was assigned from January 1, 2017, and the ratings for left knee limitation of extension and flexion were effectively discontinued from November 9, 2015.

In a December 2016 decision, the Board denied an initial rating in excess of 50 percent for PTSD.  The Board also remanded the left knee initial rating claims to the RO for additional development.  The Veteran appealed the Board's denial of an initial rating in excess of 50 percent for PTSD to the United States Court of Appeals for Veterans Claims.  In an October 2017 Order, the Court vacated the Board's decision with respect to the initial rating claim for PTSD and remanded the matter back to the Board for action consistent with a Joint Motion For Remand of the Parties (JMPR).  In an October 2017 JMPR, the parties agreed that the Board had failed to provide adequate reasons and bases in its explanation for the denial of entitlement to an initial rating in excess of 50 percent for PTSD because it had not considered the Veteran's passive thoughts of suicidal ideation.  The Court did not disturb the remanded left knee increased rating claims.  The appeal has returned to the Board for further appellate consideration. 

The left knee issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood at all times during the pendency of the appeal, but not total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD, but no higher, are met at all times during the pendency of the appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2015.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

II. Merits Analysis

The Veteran seeks an initial disability rating in excess of 50 percent for his PTSD.  After a brief discussion of the laws and regulations governing initial and increased rating claims and those governing psychiatric disabilities, the Board will analyze the merits of the claim.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran's PTSD is rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434 (the General Rating Formula for Mental Disorders (General Formula)).  This regulation provides a 50 percent rating when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

The Board finds that the evidence of record supports an initial disability rating of 70 percent for the service-connected PTSD. 

The record on appeal shows that the Veteran's PTSD has been productive of symptoms of deficiencies in the Veteran's mood as he has been consistently depressed, anxious, and irritable throughout the appeal period.  Additionally, he has been married and divorced six times, does not speak to his children, and has no relationship with his mother.  (e.g., January 2014, March 2015 and June 2015 VA treatment records; May 2012 VA PTSD examination report and December 2015 VA PTSD Disability Benefits Questionnaire (DBQ)).

Notably, suicidal ideation may cause occupational and social impairment in most areas.  See Bankhead v. Shulkin, 29 Vet. App. 10, 19 (2017) (stating the language of 38 C.F.R. § 4.130 "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment in most areas.").  Here, the Veteran reported suicidal ideation on multiple occasions.  For example, a May 2012 VA PTSD examination report reflects that the examiner marked the box for suicidal ideation.  A June 2010 VA treatment report and November 2012 VA Form 9 reflect that the Veteran reported having had suicidal ideation.  In a June 2016 electronic mail to his treating VA physician, the Veteran referenced the high rate of suicide among veterans and cited to a specific news article about the recent suicide of a disabled veteran.  And, in his November 2017 statement, the Veteran stated, "I sometimes think it would be better if I were dead."  Therefore, when considering the frequency, severity, and duration of the Veteran's impairment to assess his disability picture and when resolving all reasonable doubt in his favor, the Board finds that the evidence shows that the Veteran's PTSD has approximated the criteria for an initial 70 percent rating for the entire appeal period.

However, the Board finds that the preponderance of the evidence of record is against a higher rating of 100 percent.  In this regard, the Board finds that the most probative evidence of record does not show that the Veteran's PTSD has caused total social and occupational impairment despite the fact that he has not worked since approximately 2012 and recently divorced his sixth wife in 2016.  (See, e.g., A.B., CRC's January 2018 report; August 2016 divorce decree).  The record shows that the Veteran stopped working in 2012 due to his service-connected PTSD and orthopedic disabilities, together.  In fact, A B. CRC opined that the Veteran was unable to maintain substantially gainful employment due to his service-connected disabilities, notably his PTSD and left knee disabilities.  (See January 2018 report, prepared by A. B., CRC).  Although the Veteran has been married and divorced six times and has not had contact with his children or mother, he retains at least some friendships, either with a veteran best friend or neighbor.  This show a significant difficulty with relationships, but not an inability.  (See e.g., January 2014, March 2015 and June 2015 VA treatment records; May 2012 PTSD examination report; December 2015 VA PTSD DBQ.)  In addition, the medical records do not demonstrate gross impairment in thought processes, communication, or of disorientation to time or place.  Grossly inappropriate behavior as well as an inability to perform activities of daily living (including maintenance of minimal personal hygiene) has also not been shown.  Lastly, while he had suicidal ideation, the record is negative a plan or any evidence that he is a persistent danger of hurting others. 

Accordingly, the Board finds that the preponderance of the evidence of record shows that the Veteran's PTSD is not manifested by symptomatology that causes total occupational and social impairment at any time during the pendency of the appeal.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Therefore, the Board finds that the criteria for an initial 100 percent rating are not met for the Veteran's PTSD at any period during the appeal.  See 38 C.F.R. § 4.130; Fenderson.



ORDER

An initial 70 percent rating for PTSD is granted throughout the appeal period, subject to the applicable laws and regulations governing the payment of monetary benefits.


REMAND

The Board finds that prior to further appellate review of the left knee claims, remand for a new VA examination is required.  There is conflicting evidence of record as to the severity of the Veteran's left knee.  For example, treatment records, as well as an affidavit prepared by the Veteran, reflect that his left knee pain has remained, at a minimum, a 7 out of 10, with 10 being the highest degree of severity.  He has complained of having persistent pain and stiffness of the left knee and has continued to receive corticosteroid injections in the left knee.  (See VA reports, dated in November and December 2016, and affidavit prepared by the Veteran in October 2017).  Yet, when examined by VA in March 2017, the VA physician indicated that the Veteran had only intermediate degrees of residual weakness, pain or limitation of motion.  (See March 2017 Knee and Lower Leg DBQ at page (pg.) 9)).  Thus, in light of the conflicting evidence of record regarding the severity of the Veteran's left knee, a new examination is necessary.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his attorney.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected left knee disabilities.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 
   

(1) The examiner must utilize the appropriate DBQ. 

(2) In addition, the examiner must determine whether the Veteran's left knee disabilities have resulted in pain in the knee since he submitted his initial claim on June 14, 2010.  The examiner must comment upon any left and right knee pain upon active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must attempt to obtain the same measurements in each knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(3) In addition, describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination. Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion must also be noted. If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups. Should the examiner state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner is directed to do all that reasonably can be done to become informed before such a conclusion, to include ascertaining adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, an SSOC must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


